             Case 4:16-cr-00040-JM Document 44 Filed 09/03/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                       4:16-CR-00040-01-JM

ALEX DEJUAN PARKER

                                             ORDER

       For the reasons set out below, Defendant=s Motion for Compassionate Release (Doc.

No. 43) is DENIED.

I.     BACKGROUND

       On May 17, 2016, Defendant pled guilty to one count of possession with intent to distribute

cocaine.1     On June 21, 2017, he was sentenced to 180 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish Aextraordinary and compelling reasons@ and that

release would not be contrary to the 18 U.S.C. ' 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4




       1
           Doc. Nos. 15, 16.
       2
           Doc. Nos. 38, 39.
       3
         18 U.S.C. ' 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).


                                                 1
           Case 4:16-cr-00040-JM Document 44 Filed 09/03/20 Page 2 of 3



Defendant has neither asserted nor provided evidence that he has exhausted his administrative

remedies. Accordingly, this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support of his

request, Defendant asserts that his father died from COVID-19 and his mother has contracted the

virus. First, the health conditions of Defendant=s parents are not Aextraordinary and compelling@

reasons to support Defendant=s release. Although the First Step Act did not define this phrase, it

defers to the United States Sentencing Guidelines, which does set out examples.5 A parent

suffering from an illness is not listed. Second, Defendant is 34 years old and has served less

than 30% of his sentence which means he does not meet the age or minimum served time

requirements under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the ' 3553(a) factors B specifically, protecting the public from

additional crimes by Defendant and reflecting the severity of the offense.

       Since age 17, Defendant has eleven criminal convictions, most of which are drug-related

convictions, the same behavior as the instant offense. In fact, he committed the instant offense

while on supervision for a previous conviction.




       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G ' 1B1.13 cmt. n. 1. The
examples are: (1) the defendant=s medical condition is such that he suffers from a Aterminal
illness@ or the condition Asubstantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover@; (2) A[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant=s family circumstances include either A(i) The death or incapacitation of the caregiver
of the defendant=s minor child or minor children@ or A(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.@


                                                  2
          Case 4:16-cr-00040-JM Document 44 Filed 09/03/20 Page 3 of 3



       The severity of the instant offense must also be considered. In 2015, officers went to an

apartment to serve Defendant with an outstanding warrant. The strong marijuana odor was

emitting from the apartment. Once inside officers found paraphernalia related to making crack

cocaine, two digital scales, crack cocaine, marijuana, and a sack containing small baggies of

crack, methamphetamine, cocaine, and hydrocodone pills. Ultimately, Defendant was held

responsible for 337 kilograms of marijuana equivalent.

                                        CONCLUSION

       For the reasons stated, Defendant=s Motion for Compassionate Release (Doc. No. 43) is

DENIED.

       IT IS SO ORDERED, this 3rd day of September, 2020.




                                                    UNITED STATES DISTRICT JUDGE




                                                3
